NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ERIC WILTON BURTON,                              No. 15-56756

                  Plaintiff-Appellant,           D.C. No. 3:15-cv-02458-BAS-JLB

 v.
                                                 MEMORANDUM*
R. FOX; et al.,

                  Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Southern District of California
                     Cynthia A. Bashant, District Judge, Presiding

                           Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Eric Wilton Burton, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 for failure to pay the

filing fee after denying Burton’s motion to proceed in forma pauperis (“IFP”)

because he had three strikes under the Prison Litigation Reform Act. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We affirm.

      By failing to address in his opening brief how the district court erred, Burton

has waived his challenge to the district court’s determinations that Burton has three

or more prior actions dismissed as frivolous, malicious, or for failure to state a

claim upon which relief may be granted, and that Burton has not alleged imminent

danger of serious physical injury. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will

not manufacture arguments for an appellant, and a bare assertion does not preserve

a claim . . . .”); see also 28 U.S.C. § 1915(g).

      AFFIRMED.




                                           2                                    15-56756